 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Lyndon P. Graves, Sr.,                            No. CV-19-02463-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   David Bernhardt, et al.,
13                  Defendants.
14
15          At issue is pro se Plaintiff Lyndon P. Graves’s First Amended Complaint (Doc. 9).
16   Having previously dismissed Plaintiff’s Complaint with leave to refile pursuant to
17   28 U.S.C. § 1915(e)(2), the Court now dismisses Plaintiff’s claim against the United States
18   House of Representatives because members of Congress acting within their legislative
19   capacity enjoy absolute immunity from civil suits. Eastland v. U.S. Servicemen’s Fund,
20   421 U.S. 491, 503 (1975). As for the remaining claims,
21          IT IS ORDERED that Plaintiff may serve a Summons and the First Amended
22   Complaint (Doc. 9) on the remaining Defendants, and must comply with Federal Rule of
23   Civil Procedure 4(i) in doing so.
24          Dated this 15th day of May, 2019.
25
26                                         Honorable John J. Tuchi
                                           United States District Judge
27
28
